       Case 6:19-cr-00026-NKM-JCH Document 17 Filed 11/14/19 Page 1 of 1 Pageid#: 28
                                                APPEAM NCE SPEET
                              FOR THE UNITED STATESDI#TRICT COURT
                                        W ESTERN DISTRICT OF W RGINIA
                                          CH ARI,OTTESVILLE DIW SION

UNITED STATES ok AMElucA
                                                              CASE NO.: tottqcKm to           '
V.
                                                              DATE: l$-ïqvt%
' kcx>         ew     . oth Cxœ s
                              TYPE OFHEARING: 51 * GG OX tc't-<m !)                .

WWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWAWWWWWWWW**WWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWW
                                                      PA R TIE S:
1.     USM J JoelC H oppe                                      6.
2.     AUSA S en n
                 ' tv. W                                      7.
3.     D efendant ' <..
                      0s                                      8.               '
4.     dx      -                         -                    9     '
5.     USPO A'                               e..m             10. * 1DeputyClerk                  '
                                                                                                  V LS OO
*W ***********WWW*****        *WWWWWW***** ********************WW******W****W*********************
                                                                                                  .       *

Recordedby: 18 '
               D              own                                       Timein Court: 3 :%n -3 ..% ,aQ            .

 INDEX     SPKR. 'INDEX             SPKR.           INDEX   SPKR. INDEX        SPKR. INDEX        SPKR.
     NO.              i NO.                          NO.                NO.            .   NO.
 s:hr'l î to i SS                   4 lo
               ï,Q    I
                                    tQ                                                                        '
                                    .

                UA        '
                                    t t-.î                                                                    r
     th%       l (5
               l          . tp c'R
     5D 3 l                         3 l                                                                   .
     bq    a
                                    4 .l
                                    (

           5
           u

           3 ,l
           :$
           -


     5q    LA l

           % lO
             10
